DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 9/3/2021 have been entered. 
Response to Arguments
In view of the amendments filed on 9/3/2021, the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejections of claims 141-155, are moot.
Applicant’s arguments with respect to claim(s) 141-155 have been considered, but are moot in view of the new grounds of rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 141-155 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 8, 11-15, and 17 of U.S. Patent No. 9,180,014. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements and characteristics are disclosed by both sets of claims.
s 141-155 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 15, 16, and 18 of U.S. Patent No. 9,968,457. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements and characteristics are disclosed by both sets of claims.
Claims 141-155 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7-12, and 14-16 of U.S. Patent No. 11,207,186. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements and characteristics are disclosed by both sets of claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 141-145 and 148-155 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shah (US Pat. No. 6,010,535).
Shah discloses the following regarding claim 141:  a medical device for treating hip joint osteoarthritis in a human patient by providing at least one artificial hip joint surface, the medical device being adapted to replace at least a part of a natural hip joint, said natural hip joint having a ball shaped caput femur as the proximal part of the femoral bone with a convex hip joint surface towards the center of the hip joint and a bowl shaped acetabulum as part of the pelvic bone with a concave hip joint surface towards the centre of the hip joint, the medical device comprises an artificial caput femur comprising: a convex surface (e.g., 28) towards the center of 
Please note that the claim recitations defining how and where the applicant’s invention is used are considered to be intended use limitations.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  
Shah discloses the following regarding claim 142:  the medical device according to claim 141, wherein said artificial caput femur is adapted to be inserted through at least one of:
-    a hole in the pelvic bone of the human patient,
-    a hole in a hip joint capsule of the human patient, and 

Shah discloses the following regarding claim 143:  the medical device according to claim 141, further comprising an artificial caput femur adapted to be fixated to the natural caput femur, a natural collum femur, or the femoral bone (Figs. 1-3; col. 6, lines 54-col. 7, lines 29).
Shah discloses the following regarding claim 144:  the medical device according to claim 141, wherein the fixating part further comprises a part or portion (22) adapted to engage the pelvic bone, or a prosthetic replacement therefor, on the acetabulum side thereof, such that the fixating part is supported by the cortical bone of the pelvic bone from the acetabulum side thereof (Figs. 1, 3; col. 6, lines 54-64).
Shah discloses the following regarding claim 145:  the medical device according to claim 144, wherein the fixating part comprises an adjusting function (col. 6, lines 54-col. 7, lines 29, where the as the screw elements 34 and 36 are installed in the pelvic bone, they may be adjusted to affect how tightly or where the device is anchored into the bone) for adjusting the fixation of the prosthetic replacement for the pelvic bone between the part or portion adapted to engage the pelvic bone on the acetabulum side thereof and the engaging part or portion adapted to engage the pelvic bone from the abdominal side thereof to further fixate the medical device.
Shah discloses the following regarding claim 148:  the medical device according to claim 141, wherein said prosthetic replacement for the pelvic bone comprises supporting members adapted to be in contact with the pelvic bone and assist in the carrying of the load placed on the medical device from the weight of the human patient (col. 6, lines 54-col. 7, lines 29). Please note that regarding claims 148-153, the prosthetic replacement for the pelvic bone is not required 
Shah discloses the following regarding claim 149:  the medical device according to claim 148, wherein the supporting members are adapted to support against the pelvic bone, from the abdominal side of the pelvic bone (col. 6, lines 54-col. 7, lines 29).
Shah discloses the following regarding claim 150:  the medical device according to claim 149, wherein the supporting members are displaceable (col. 6, lines 54-col. 7, lines 29).
Shah discloses the following regarding claim 151:  the medical device according to claim 148, wherein the supporting members are adapted to support against the pelvic bone, from the acetabulum side of the pelvic bone (col. 6, lines 54-col. 7, lines 29).
Shah discloses the following regarding claim 152: the medical device according to claim 151, wherein the supporting members are displaceable (col. 6, lines 54-col. 7, lines 29).
Shah discloses the following regarding claim 153:  the medical device according to claim 148, wherein the supporting members comprises holes adapted to accommodate screws fixating the supporting members to the pelvic bone (col. 6, lines 54-col. 7, lines 29).
Shah discloses the following regarding claim 154:  the medical device according to claim 141, wherein said artificial convex caput femur comprises a positioning hole (24) adapted to at least partly surround a positioning shaft (Fig. 1; col. 6, lines 28-53).
Shah discloses the following regarding claim 155:  the medical device according to claim 141, wherein said elongated part or portion comprises a positioning hole (24) adapted to at least partly surround a positioning shaft (Fig. 1; col. 6, lines 28-53).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 146 and 147 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shah in view of Baum et al. (US Pub. No. 2008/0294268; hereinafter Baum).
Shah discloses the limitations of the claimed invention, as described above. It further recites the fixating part comprising a threaded portion (col. 6, lines 54-64), where the threads of the screws are inserted into and through the pelvic bone. However, it does not recite the engaging part comprising a nut having a threaded portion with threads corresponding to the threads of the threaded portion of the elongated part or portion. Baum teaches a joint prosthesis with a fixating part (11) comprising a threaded elongated part or portion (19, 23) and a nut engaging part or portion (20, 21, 27) (Fig. 3; para. 0058), for the purpose of better securing the implant within the patient’s bone. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Shah to comprise an engaging part nut, as taught by Baum, in order to better secure the implant within the patient’s bone.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774